DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/8/2022 wherein claims 1, 3, 8-10 and 14-18 have been amended.
Claims 1-10 and 14-18 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 11/8/2022 overcome the rejection of claims 14-20 made by the Examiner under 35 USC 101/112. This rejection has been withdrawn. 
Applicants arguments filed 11/8/2022 regarding the rejection of claims 1-7 made by the Examiner under 35 USC 103 over Freddi et al. (EP 2210971) in view of Hongwei et al. (CN 104606713) have been fully considered and they are found persuasive. This rejection is withdrawn as Hongwei does not teach “ultrasonically dispersing” the silk base frame in a collagen solution “for 20-120 minutes” and this modification is not seen as an obvious variation of Hongwei’s simple collagen + silk mixing step. 
Applicants amendments filed 11/8/2022 render moot the rejection of claims 8-13 made by the Examiner under 35 USC 103 over Freddi et al. (EP 2210971) in view of Hongwei et al. (CN 104606713) as the scope of claim 8 has been entirely rewritten.  

Allowable Subject Matter
Claims 1-7 are allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freddi et al. (EP 2210971; of record). 
Freddi is directed to silk fibroin textile structures as biomimetic prosthetics for the regeneration of tissues, tendons and ligaments (see abstract) (see instant claims 14-18).
The textile has a weave structure which consists of two concentric tubular structures, an outer structure named the sheath and an inner structure named the core. Both the sheath and the core are braided structures (see [0028]).  The structure is obtained by interweaving a silk yarn  using a braiding machine with between 10-20 spindles so as to obtain an inner core. Although the number of fibers used to make the inner core exceed the 2-6 required by instant claim 8, given that the numbers are sufficiently close, one of ordinary skill in the art would expect similar results absent evidence otherwise. See MPEP 2144.05(I). The braided core is then mounted on a loom for weaving the outer sheath on to the core.  The outer weave of the sheath is made from silk yarn which consists of between 2-8 ply of raw silk twisted together wherein each ply of raw silk is made from 5-15 silk filaments (see [0035]) (see instant claims 8-9). It is understood that the sheath fibers are parallel with the core fibers (see instant claim 8). It is noted that the numbers of bundles/pieces of silk in the strand are either overlapping or sufficiently close to render the structure of the outer sheath obvious. See MPEP 2144.05(I).  
Regarding instant claim 14, Freddi teaches that the silk structure is to have a core diameter between 0.5-12 mm and a sheath diameter of between 2-15 mm (see [0044]). The combination of the core-sheath ranges from 2.5-27 mm which overlaps with instant claim 14. 
Regarding instant claim 10, Freddi teaches that the silk is to have a den value of between 60-640 (see [0034]).
The only difference between Freddi and the instant claims is that Freddi does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Freddi, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have manipulated the number of silk threads/fibers in the core/sheath structure of Freddi to arrive at compositions such as that instantly claimed with a reasonable expectation for success.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611